PER CURIAM.*
| jThe Committee on Bar Admissions (“Committee”) opposed petitioner’s application to sit for the Louisiana Bar Examination based on character and fitness concerns stemming from his failure to truthfully disclose certain matters on his law school application. We subsequently granted petitioner permission to sit for the bar exam, with the provision that upon his successful completion of the exam, he apply to the court for the appointment of a commissioner to take character and fitness evidence.
Petitioner thereafter successfully passed the bar exam, and upon his application, we remanded this matter to the Committee on Bar Admissions Panel on Character and Fitness to conduct an investigation and appointed a commissioner to take character and fitness evidence. Petitioner testified at the hearing and explained the issues of concern to the Committee.
Following the proceedings, the commissioner filed his report with this court, recommending that petitioner be conditionally admitted to the practice of law. Neither party objected to this recommendation.
Considering the commissioner’s recommendation and the entire record of this proceeding, we conclude petitioner is eligible to be admitted to the practice of law in Louisiana without condition.
ADMISSION GRANTED.
WEIMER, J., recused.
GUIDRY, J., dissents and assigns reasons.
CLARK, J., dissents and assigns reasons.

 WEIMER, J., recused.